IN THE SUPREME COURT OF TEXAS
                                               ════════════
                                                 NO. 19-1051
                                               ════════════

                                           EX PARTE R.P.G.P.

  ════════════════════════════════════════════════════
                     ON PETITION FOR REVIEW FROM THE
            COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS
  ════════════════════════════════════════════════════


       JUSTICE BLAND, joined by JUSTICE BLACKLOCK and JUSTICE HUDDLE, dissenting.


       In Chapter 55 of the Code of Criminal Procedure, the Legislature has made expunction of

an arrest record available to wrongfully arrested persons. 1 In so doing, however, it carefully limited

expunction as a remedy when an arrest results in multiple criminal charges. The Court today

decides that an arrest is deserving of expunction based on the dismissal of one criminal offense

even when another charged offense, based on the same arrest, resulted in a no-contest plea bargain

with community supervision. Because the statute does not permit the expunction of an arrest record

in these circumstances, and the Court does, I respectfully dissent.

                                                      I

       Kerrville Police arrested the petitioner in this case in March 2015. From that arrest, the

State charged him with two Class B misdemeanor offenses: driving while intoxicated and

possession of marijuana. The petitioner pleaded no contest to the marijuana possession offense,

and the trial court imposed nine months of community supervision as part of a deferred-




       1
           TEX. CODE CRIM. PROC. art. 55.01.
adjudication plea agreement. 2 After the petitioner completed community supervision, the State

dismissed the marijuana charge pursuant to the plea agreement. The petitioner concedes that his

arrest for this drug offense is not eligible for an expunction under the statute because he pleaded

no contest to the charge and served court-ordered community supervision.

         Meanwhile, the petitioner successfully completed a pretrial diversion program that

addressed his driving-while-intoxicated offense. Upon completion of that program, the State

dismissed that charge as well.

         A few months later, in August 2017, the petitioner sought expunction of his arrest, citing

his completion of the pretrial diversion program. At the expunction hearing, and over the

petitioner’s objection, the State introduced evidence of his plea bargain to the marijuana offense.

The State showed that the petitioner had served community supervision and pleaded no contest,

based on the same arrest as the driving while intoxicated arrest. Each charged offense relied on the

same arrest report, number KPD 1500604. The trial court denied the petition for expunction.

         The court of appeals affirmed. 3 Because the no-contest plea bargain was relevant to

whether the petitioner’s arrest qualified for an expunction, the court held that the trial court

properly admitted that evidence even though it is otherwise subject to a nondisclosure order. 4 The

court then examined the qualifications for expunction of an arrest when multiple criminal charges

result, and it concluded that the statute does not permit expunction of the petitioner’s arrest record




          2
            See id. art. 42A.101(a) (providing that a judge may order deferred adjudication after a plea of no contest).
The trial court certified that the case was “a plea bargain case” and the defendant had “no right of appeal.”
         3
             606 S.W.3d 755, 762 (Tex. App.—San Antonio 2019).
         4
             Id. at 761.
                                                           2
because one of the multiple criminal offenses based on the arrest—possession of marijuana—does

not qualify for an expunction. 5

        In this Court, the petitioner argues that the trial court and the court of appeals erred in

denying expunction of his arrest record. He further argues that the trial court erred in admitting

evidence of his no-contest plea and resulting community supervision for possession of marijuana

in the expunction hearing because it was subject to a nondisclosure order. Citing a proviso in the

statute that does not permit an expunction for multiple misdemeanor offenses based on the same

arrest when all do not qualify, the State responds that Chapter 55 does not permit the expunction

of petitioner’s arrest record.

                                                          II

                                                          A

        Expunction is a statutory privilege and stands as an exception to the established principle

that court records ought to be open to the public. 6 It serves to remove records of a wrongful arrest;

it is not “intended to allow a person who is arrested, pleads guilty to an offense, and receives

probation pursuant to a guilty plea to expunge arrest and court records concerning that offense.” 7

As a matter of principle, an arrest does not become wrongful if the person arrested is guilty of only

some of the charges brought.




        5
            Id. at 762.
        6
            In re State Bar of Tex., 440 S.W.3d 621, 624 (Tex. 2014).
        7
          Harris Cnty. Dist. Atty’s Office v. J.T.S., 807 S.W.2d 572, 574 (Tex. 1991) (quoting Tex. Dep’t of Pub.
Safety v. Failla, 619 S.W.2d 215, 217 (Tex. App.—Texarkana 1981, no writ)) (interpreting earlier version of
expunction statute).
                                                          3
        The Legislature’s application of this principle is found within article 55.01(a) of the Texas

Code of Criminal Procedure. Article 55.01, first and foremost, focuses on “the arrest” record, in

its entirety:

                   RIGHT TO EXPUNCTION. (a) A person who has been placed
                   under a custodial or noncustodial arrest for commission of either a
                   felony or misdemeanor is entitled to have all records and files
                   relating to the arrest expunged if: 8

        The “if” in article 55.01(a) conditions expunction of “the arrest” on examining an offense

to determine whether it qualifies. The offense qualifies for expunction “if”:

                   (2) the person has been released and the charge, if any, has not
                   resulted in a final conviction and is no longer pending and there was
                   no court-ordered community supervision under Chapter 42A for the
                   offense, unless the offense is a Class C misdemeanor, provided that: 9

        The proviso that focuses on multiple misdemeanor offenses that follows the “provided

that” switches from “the offense” back to the “person’s arrest,” in subsection (a)(2)(A). Subsection

(a)(2)(A) asks whether, in the case of misdemeanor offenses, a charge exists based on the “person’s

arrest” that does not qualify:

                   (A) regardless of whether any statute of limitations exists for the
                   offense and whether any limitations period for the offense has
                   expired, an indictment or information charging the person with the
                   commission of a misdemeanor offense based on the person’s arrest
                   or charging the person with the commission of any felony offense
                   arising out of the same transaction for which the person was
                   arrested:
                          (i) has not been presented against the person at any time
                          following the arrest, . . . or




        8
            TEX. CODE CRIM. PROC. art. 55.01 (emphasis added).
        9
            Id. art. 55.01(a)(2) (emphasis added).
                                                        4
                          (ii) if presented at any time following the arrest, was dismissed
                          or quashed, and the court finds that the indictment or
                          information was dismissed or quashed because:
                            ...
                            (c) the person completed a pretrial intervention program
                            authorized under Section 76.011, Government Code, other
                            than a veterans treatment court program created under
                            Chapter 124, Government Code, or former law, or a mental
                            health court program created under Chapter 125,
                            Government Code, or former law . . . 10

        Standing alone, the petitioner’s driving while intoxicated arrest qualifies for an expunction

under subsection (a)(2)(A)(ii)(c) because the State dismissed this charge after he completed a

pretrial intervention program and the petitioner had no court-ordered community supervision.

        But the petitioner’s arrest for driving while intoxicated does not stand alone. The State also

charged him with possession of marijuana. He pleaded no contest and agreed to a plea bargain for

that charge. It is undisputed that a plea bargain that results in community supervision, like the

petitioner’s, does not satisfy the 55.01(a)(2)(A) proviso. The path to expunction for the arrest forks

at subsection (a)(2)(A), which in the case of multiple offenses denies expunction for the arrest

where there is “an indictment or information charging the person with the commission of a

misdemeanor offense based on the person’s arrest” that does not fulfill the statute’s enumerated

criteria.

        The petitioner’s no-contest, deferred-adjudication plea to his marijuana possession charge

concededly does not meet these criteria. A person is not entitled to expunction unless all the

statutory conditions are met; 11 therefore, it is petitioner’s burden to prove that the marijuana




        10
             Id. art. 55.01(a)(2)(A) (emphasis added).
        11
             State v. T.S.N., 547 S.W.3d 617, 620 (Tex. 2018).
                                                          5
possession offense is not “based on the . . . arrest” for driving while intoxicated. Petitioner offers

no support for a conclusion that the two charges are based on different arrests. The arrest record

for both charges is the same. Police uncovered the marijuana after they stopped the petitioner for

driving while intoxicated. When a search conducted pursuant to the investigation of one offense

leads to the charging of the second offense, culminating in a single arrest, the offenses are “based

on” the same arrest. 12 Because an information charging a misdemeanor criminal offense based on

the person’s arrest does not meet the statute’s criteria for expunction when multiple criminal

charges result, the trial court and the court of appeals properly denied the petitioner’s request for

an expunction of his arrest record.

         The Court holds that the indefinite article “an” stands in contrast to the use of “any” for

felonies in the same proviso in subsection (a)(2)(A). A person charged with multiple felonies must

satisfy the expunction prerequisites for each felony arising out of the same transaction, the Court

theorizes, but a person charged with multiple misdemeanors need only satisfy the expunction

prerequisites for a particular misdemeanor. Its holding is contrary to the plain meaning of article

55.01(a)(2)(A).




         12
            We do not need to theorize about the outer limits of “based on” to conclude that a single detention resulting
in two offenses meets the definition, where petitioner has offered no contrary explanation. The Court states that not
all charges filed contemporaneously should meet the “based on the arrest” criteria, pointing to the example of the
petitioner in T.S.N. Ante at 23. The petitioner in that case was charged with theft-by-check in 2010 and with assault in
2013; she was not arrested for one crime pursuant to the investigation of the other but on an outstanding arrest warrant.
T.S.N., 547 S.W.3d at 618.
                                                           6
                                                          B

         As the Court observes, “an” can mean “any.” 13 What the indefinite article stands in contrast

to is the definite article “the,” as in “the offense” used in subsection (a)(2), just above subsection

(a)(2)(A).

         The Legislature separated the standards in subsection (a)(2)(A) for arrests that result in

multiple charges depending on whether they are misdemeanors or felonies. Multiple

misdemeanors “based on the person’s arrest” are grouped together. Multiple felonies “arising out

of the same transaction for which the person was arrested” are also grouped together. That

difference does not mean, as the Court suggests, that the Legislature altogether eliminated

consideration of multiple misdemeanor offenses based on the same arrest in deciding whether the

arrest qualifies for an expunction.

         The earlier version of the statute does not buttress the Court’s reading. The Court attributes

the Legislature’s change in 2011 from “any offense” to “the offense” in the language above

subsection (a)(2)(A) as an intent to expand the availability of expunction. Had the Legislature

meant to employ the same criteria for expunction regardless of whether the arrest resulted in

multiple misdemeanor charges, however, it would have eliminated misdemeanors from the

conditions of article 55.01(a)(2)(A) altogether, as the Court does. The Legislature did not.

         Instead, the 2011 amendments blended felonies and misdemeanors. 14 The amendments

added provisos relating to limitations and waiting periods and placed other conditions on the




         13
              Ante at 17; See A, MERRIAM-WEBSTER ONLINE (“indefinite article . . . 3b: ANY”).
         14
           In State v. Beam we held that despite the reference to “felonies” in (a)(2)(A), the proviso in (a)(2)(A)(i)
also applied to the expunction of misdemeanors. 226 S.W.3d 392, 393–95 (Tex. 2007). The 2011 amendments
followed.
                                                          7
expunction of a “person’s arrest.” 15 Reading the amendments together, the Legislature paralleled

the conditions for felonies and misdemeanors; it did not further diverge them. “The legislature

does not alter major areas of law ‘in vague terms’ or no terms at all—‘it does not, one might say,

hide elephants in mouseholes.’” 16

         Our opinion in State v. T.S.N. does not compel a different reading of the statute. There, we

recognized that the expunction statute “is neither entirely arrest-based nor offense-based,” and

concluded that subsection (a)(1)—concerning acquittals and pardons—was “offense-based”

because reading it as “arrest-based” would result in rendering subsection (c) superfluous. 17

Subsection (c), however, expressly applies to expunctions under (a)(1); it exerts no influence on

(a)(2). If its existence compelled us to read (a)(1) as “offense-based,” that compulsion is entirely

absent for (a)(2).

         The Court’s reading of the statute is at odds with the overall expunction statute. If the

petitioner before us had instead been acquitted of the driving while intoxicated charge—formally

and officially adjudicated not guilty—he would not be entitled to expunge the records relating to

the marijuana offense because driving while intoxicated while possessing an intoxicating




         Act of May 25, 2011, 82d Leg., R.S., ch. 690, § 1, 2011 Tex. Gen. Laws 1653, 1653–54 (codified at TEX.
         15

CODE CRIM. PROC. art. 55.01(a)(2)(A) & (a)(2)(A)(i)(a)–(d)).
          Wasson Interests, Ltd. v. City of Jacksonville, 489 S.W.3d 427, 438 (Tex. 2016) (quoting Whitman v. Am.
         16

Trucking Ass’ns, 531 U.S. 457, 468 (2001) (Scalia, J.)).
          17
             T.S.N., 547 S.W.3d at 622 (interpreting article 55.01(c), which provides that a “court may not order the
expunction of records and files relating to an arrest for an offense for which a person is subsequently acquitted, whether
by the trial court, a court of appeals, or the court of criminal appeals, if the offense for which the person was acquitted
arose out of a criminal episode, as defined by Section 3.01, Penal Code, and the person was convicted of or remains
subject to prosecution for at least one other offense occurring during the criminal episode”).
                                                            8
substance amount to the same “criminal episode.” 18 The Legislature has viewed the commission

of multiple offenses more stringently than single offenses for expunction purposes under both

subsections (a)(1) and (a)(2). While the multiple-offense distinction remains in (a)(1), the Court

effectively eliminates it for multiple misdemeanor offenses under (a)(2). The disparate result: a

defendant who obtains an acquittal of one of multiple offenses but pleads guilty to a misdemeanor

is not entitled to an expunction, but he would have been had the charge instead been dismissed.

         If the Legislature required such a result—however disparate—we would be obliged to

honor it. But no such requirement exists in the statute. By the Court’s own description, the statute

is “confounding” and “linguistically complex.” 19 As we said in T.S.N., “Under (a)(1), the acquittal

or pardon is the only prerequisite to expunction. Whereas under (a)(2), the dismissal or plea

bargain is only the beginning of the analysis.” 20 The Legislature erected a thicket of conditions in

(a)(2), including some that curtail the availability of an expunction when multiple criminal charges

arise out of one arrest. 21 The Court’s insistence on upending that scheme based on the use of an

indefinite article ignores the context of “an” in the sentence itself, the statutory subsection, and the

overall approach to the statute, which treats differently an arrest that results in multiple criminal

charges.




         18
            While the record on the relatedness of the petitioner’s driving while intoxicated and possession offenses is
sparse, the burden is on the petitioner to prove that the conditions for expunction are met. Id. at 620 (“A person is not
entitled to expunction until all of the statutory conditions are met.”).
         19
              Ante at 1, 23.
         20
              T.S.N., 547 S.W.3d at 622 (citation omitted).
          E.g., TEX. CODE CRIM. PROC. art. 55.01(a)(2)(A)(i)(a)–(c) (setting different waiting periods depending on
         21

which offenses were charged arising out of the same transaction).
                                                              9
         Cohesively considering the statute, the Legislature requires each offense based on the same

arrest (for misdemeanors) or criminal transaction (for felonies) to meet the statute’s conditions

before that arrest record qualifies for expunction.

                                                          C

         Faced with this question, most of the courts of appeals, steeped in criminal law, rightly

read the statute as barring expunction for one offense if all offenses based on the same arrest do

not qualify. 22 Rightly, because the statute mandates an arrest-based approach when considering

multiple criminal charges based on the same arrest. The object of the statute is the expunction of

“all records and files relating to the arrest,” not some records. 23 Not only does the statute demand

it, these courts practically understand that “partial, content-based removal or redaction of arrest

files is not contemplated or sufficient,” 24 and “would lead to potentially serious problems for law-




         22
             E.g., R.G. v. Harris Cnty. Dist. Atty’s Office, 611 S.W.3d 69, 77 (Tex. App.—Houston [14th Dist.] 2020,
pet. filed); Ex parte F.M.J., No. 13-19-00398-CV, 2020 WL 4382011, at *2–3 (Tex. App.—Corpus Christi–Edinburg
July 30, 2020, no pet.) (mem. op.); Ex parte Bradshaw, No. 05-17-01424-CV, 2018 WL 6065099, at *3–4 (Tex.
App.—Dallas Nov. 20, 2018, no pet.) (mem. op.); Ex parte J.L., No. 02-17-00406-CV, 2018 WL 4183081, at *3 (Tex.
App.—Fort Worth Aug. 31, 2018, no pet.) (mem. op.); Ex parte C.Z.D., No. 12-17-00373-CV, 2018 WL 3041145, at
*2 (Tex. App.—Tyler June 20, 2018, no pet.) (mem. op.). But see Ex parte N.B.J., 552 S.W.3d 376, 384 (Tex. App.—
Houston [14th Dist.] 2018, no pet.) (“We therefore depart from our sister courts that have interpreted article
55.01(a)(2) as providing for expunction only on an overall ‘arrest-based’ basis, and instead conclude that the ‘statute
provides that one arrest for multiple offenses equates to multiple arrests . . . each arrest tied to its own individual
offense.’” (quoting T.S.N., 547 S.W.3d at 621)).
          The courts of appeals were even less conflicted about the interpretation of the statute before our decision in
T.S.N. See, e.g., Tex. Dep’t of Pub. Safety v. A.M., No. 03-17-00114-CV, 2018 WL 1177601, at *3 (Tex. App.—Austin
Mar. 7, 2018, no pet.) (mem. op.); Ex parte Vega, 510 S.W.3d 544, 550–51 (Tex. App.—Corpus Christi–Edinburg
2016, no pet.); T.H. v. Tex. Dep’t of Pub. Safety, No. 03-15-00304-CV, 2016 WL 5874869, at *3–4 (Tex. App.—
Austin Oct. 6, 2016, no pet.) (mem. op.); Ex parte S.D., 457 S.W.3d 168, 172 (Tex. App.—Amarillo 2015, no pet.);
S.J. v. State, 438 S.W.3d 838, 845–46 (Tex. App.—Fort Worth 2014, no pet.); Tex. Dep’t of Pub. Safety v. Dicken,
415 S.W.3d 476, 481 (Tex. App.—San Antonio 2013, no pet.); Ex parte M.G., No. 10-13-00021-CV, 2013 WL
3972225, at *2 (Tex. App.—Waco Aug. 1, 2013, no pet.) (mem. op.).
         23
              TEX. CODE CRIM. PROC. art. 55.01(a) (emphasis added).
         24
              S.J., 438 S.W.3d at 845.
                                                          10
enforcement personnel.” 25 The Legislature’s permission for agencies and attorneys to retain

certain files in section 4 of article 55.02 is quite different than ordering a permanent partial

expunction. 26 Though we discounted in T.S.N. the record-keeping difficulties with partial

redactions in concluding that they should not overcome the meaning of the statute where it

expressly provides for an expunction after an acquittal, those difficulties are increased when

multiple offenses result from the very same arrest. 27 We should not discount them and disregard

the Legislature’s express treatment of multiple offenses based on the same arrest in a different

portion of the statute.

         “[A]n expunction proceeding is civil in nature,” 28 yet it is in the criminal law where the

consequences of our decision will be keenly felt. An officer investigating suspicious activity will

not be forewarned of the defendant’s past criminal history, even when the Legislature has said it

may not be expunged.

         The result also may not be helpful to defendants charged with multiple misdemeanor

offenses based on one arrest. The State routinely agrees to dismiss other charges in exchange for

a guilty plea to one charge. 29 Such agreements qualify as “plea bargains” in the same way that an




         25
              Travis Cnty. Dist. Att’y v. M.M., 354 S.W.3d 920, 924 n.1 (Tex. App.—Austin 2011, no pet.).
         26
             See TEX. CODE CRIM. PROC. art. 55.02(4). The language of article 55.02(4) supports the arrest-based
interpretation of article 55.01(a)(2)(A), as it applies when the person “is still subject to conviction for an offense
arising out of the transaction for which the person was arrested” and does not distinguish between misdemeanors and
felonies. Id.
         27
              T.S.N., 547 S.W.3d at 624.
         28
              Id. at 619.
         29
           “With as much as ninety percent of all criminal cases resolved via plea agreements, charge reductions,
dismissal of charges, or reduced sentences are commonplace.” State v. Moore, 240 S.W.3d 248, 250 (Tex. Crim. App.
2007) (footnote omitted) (citing Brady v. United States, 397 U.S. 742, 752 n.10 (1970) (“It is this mutuality of
advantage that perhaps explains the fact that at present well over three-fourths of the criminal convictions in this
country rest on pleas of guilty, a great many of them no doubt motivated at least in part by the hope or assurance of a

                                                          11
agreement to plead guilty in exchange for a determinate sentence is a plea bargain. 30 The Court’s

decision today reduces the State’s incentive to reach a plea to a lesser offense or to allow pretrial

diversion of a charge. If the State agrees to dismiss or divert one of multiple charges in exchange

for a guilty plea and community supervision for another charge, then a properly arrested defendant

is nonetheless entitled to an expunction of his arrest record. The incentive will shift to bargain

offense-by-offense, limiting the potential for outright dismissal or pretrial diversion of some

charges.

                                                          III

         Had he only been charged with misdemeanor driving while intoxicated, the petitioner’s

arrest would meet the statutory requirements for expunction because he completed a pretrial

diversion program. But the same arrest resulted in the marijuana possession charge, for which the

petitioner pleaded no contest and served community supervision. This charge and resulting no-

contest plea with community supervision precludes the expunction of his arrest record.




lesser penalty than might be imposed if there were a guilty verdict after a trial to judge or jury.” Id. at 752 (footnote
omitted))).
         30
                  “Plea bargaining is a process which implies a preconviction bargain between the
                  State and the accused whereby the accused agrees to plead guilty or nolo
                  contendere in exchange for a reduction in the charge, a promise of sentencing
                  leniency, a promise of a recommendation from the prosecutor to the trial judge as
                  to punishment, or some other concession by the prosecutor that he will not seek
                  to have the trial judge invoke his full, maximum implementation of the conviction
                  and sentencing authority he has,” i.e., it is the process where a defendant who is
                  accused of a particular criminal offense, and his attorney, if he has one, and the
                  prosecutor enter into an agreement which provides that the trial on that particular
                  charge not occur or that it will be disposed of pursuant to the agreement between
                  the parties, subject to the approval of the trial judge. Put another way, “plea
                  bargaining is the process by which the defendant in a criminal case relinquishes
                  his right to go to trial in exchange for a reduction in charge and/or sentence.”
Perkins v. Third Court of Appeals, 738 S.W.2d 276, 282 (Tex. Crim. App. 1987) (orig. proceeding) (quoting MILTON
HEUMANN, PLEA BARGAINING (1978)).
                                                          12
         Because the Court concludes otherwise, it does not reach the second issue in this case,

which is whether the trial court’s nondisclosure order for the marijuana offense precluded the State

from offering it as evidence in this case, in which the petitioner seeks to expunge the arrest record

that formed the basis for both charges.

         “While nondisclosure orders allow information regarding the offenses to be disclosed to

various agencies and entities, expunction orders prohibit any use of the expunged records.” 31

Nondisclosure orders allow a person who has complied with the terms of the nondisclosure statute

to refrain from publicly disclosing the charge or plea agreement on a job application or in response

to another sort of inquiry into a person’s criminal record. A record of charges and resulting

disposition are not present in publicly available databases.

         The nondisclosure statute, however, provides that a “criminal justice agency may disclose

criminal history record information that is the subject of an order of nondisclosure . . . under this

subchapter only . . . for criminal justice . . . purposes.” 32 A criminal justice purpose means “an

activity that is included in the administration of criminal justice,” which in turn has the meaning

article 66.001 of the Code of Criminal Procedure assigns it, 33 which includes activities that relate

to “criminal identification” and the “dissemination of criminal history record information”:

                    [T]he detection, apprehension, detention, pretrial release, post-trial
                    release, prosecution, adjudication, correctional supervision, or
                    rehabilitation of an offender. The term includes criminal




         31
            Tex. Dep’t of Pub. Safety v. Ryerson, No. 04-16-00276-CV, 2016 WL 7445063, at *3 (Tex. App.—San
Antonio Dec. 28, 2016, pet. denied); compare TEX. GOV’T CODE §§ 411.076, 411.0765 (providing for disclosure of
records subject to order of nondisclosure to various agencies and entities), with TEX. CODE CRIM. PROC. art. 55.03
(prohibiting release, maintenance, dissemination, or use of expunged records and files for any purpose).
         32
              TEX. GOV’T CODE § 411.0765(a).
         33
            Id. § 411.082(4)(A); see id. § 411.071 (providing that “criminal justice purpose” has the meaning provided
in section 411.082 of the Government Code).
                                                         13
                  identification activities and the collection, storage,           and
                  dissemination of criminal history record information. 34

       The district court’s determination to grant an expunction is related to both “criminal

identification activities” and the “dissemination of criminal history record information.” Thus, the

State’s disclosure of a conviction that is otherwise subject to a nondisclosure order is permitted in

an expunction hearing. It furthers the purposes of the administration of justice to permit the district

court to fully determine the bases and the consequences of the expunction of the arrest in question.

The trial court thus did not err in permitting the State to disclose the marijuana possession offense

that is subject to a nondisclosure order for the limited purpose of this expunction proceeding.

                                               *    *     *

       Ours is not to make policy. The Legislature has done so in Chapter 55, weighing the

competing interests of providing a fresh start to arrestees against making records of arrests that

result in plea bargains available to law enforcement. The Legislature settled on the compromise

position laid out in the text of the statute. Our Court should not upend it.

       The statute does not permit expunction of an arrest if, based on that arrest, the defendant

pleads no contest to at least one offense that results in a deferred-adjudication plea bargain. The

Court’s holding that the petitioner is entitled to an expunction of his arrest stands in opposition to

the statutory text. Instead, the statute expressly conditions an expunction on a determination that,

among other conditions, the State did not charge the defendant with multiple criminal

misdemeanors based on the arrest, or though so charged, each was dismissed for an enumerated

statutory reason. Deferred-adjudication plea bargains are not included.




       34
            TEX. CODE CRIM. PROC. art. 66.001(1).
                                                    14
       The court of appeals correctly held that the petitioner in this case is not entitled to an

expunction of his arrest record. Because we should affirm that holding and do not, I respectfully

dissent.




                                                    ______________________________
                                                    Jane N. Bland
                                                    Justice

OPINION DELIVERED: May 14, 2021




                                               15